UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-24946 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 West Buckeye Road Phoenix, Arizona 85043 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer" and "large accelerated filer" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of registrant's Common Stock, par value $0.01 per share, as of October 31, 2007 was 86,580,510 shares. KNIGHT TRANSPORTATION, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheets as of September 30, 2007 and December 31, 2006 1 Condensed Consolidated Unaudited Statements of Income for the three and nine months ended September 30, 2007 and 2006 3 Condensed Consolidated Unaudited Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 4 Notes to Condensed Consolidated Unaudited Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 18 Part II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures Table of Contents PART I-FINANCIAL INFORMATION Item 1.Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets As of September 30, 2007 and December 31, 2006 (In thousands) September 30, 2007 December 31, 2006 ASSETS Current Assets: Cash and cash equivalents $ 29,026 $ 1,582 Short term investment 5,884 - Accounts receivable, net 88,463 85,350 Notes receivable, net 199 341 Other current assets 6,812 16,613 Prepaid expenses 7,223 8,342 Income tax receivable 4,075 - Deferred tax asset 9,651 8,759 Total current assets 151,333 120,987 Property and Equipment: Land and improvements 26,861 21,778 Buildings and improvements 42,556 38,656 Furniture and fixtures 7,177 6,410 Shop and service equipment 3,914 3,738 Revenue equipment 527,510 496,117 Leasehold improvements 771 516 608,789 567,215 Less:Accumulated depreciation and amortization (159,958 ) (133,387 ) Property and equipment, net 448,831 433,828 Notes receivable – long-term 335 348 Goodwill 10,398 10,256 Intangible assets, net 253 300 Other assets & restricted cash 4,815 4,500 Total assets $ 615,965 $ 570,219 The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 1 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (continued) As of September 30, 2007 and December 31, 2006 (In thousands, except par values) September 30, 2007 December 31, 2006 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 10,402 $ 13,077 Accrued payroll 8,865 7,411 Accrued liabilities 8,844 15,184 Claims accrual 25,586 25,926 Total current liabilities 53,697 61,598 Deferred tax liabilities 87,453 82,526 Total liabilities 141,150 144,124 Commitments and Contingencies Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 86,560 and 86,111 shares issued and outstanding at September 30, 2007 andDecember 31, 2006, respectively 866 861 Additional paid-in capital 100,934 94,220 Retained earnings 373,015 331,014 Total shareholders' equity 474,815 426,095 Total liabilities and shareholders' equity $ 615,965 $ 570,219 The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 2 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Income (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 REVENUE: Revenue, before fuel surcharge $ 151,661 $ 146,555 $ 449,498 $ 416,266 Fuel surcharge 28,664 28,117 77,547 73,225 Total revenue 180,325 174,672 527,045 489,491 OPERATING EXPENSES: Salaries, wages and benefits 51,642 49,467 151,973 140,530 Fuel 48,601 45,528 134,756 124,775 Operations and maintenance 10,390 9,277 29,722 26,991 Insurance and claims 7,785 6,929 21,912 18,791 Operating taxes and licenses 3,748 3,423 11,022 10,015 Communications 1,416 1,397 3,986 4,134 Depreciation and amortization 16,596 15,449 48,814 45,041 Lease expense – revenue equipment 85 106 296 323 Purchased transportation 13,948 10,871 37,985 28,609 Miscellaneous operating expenses 2,591 1,616 6,484 3,646 Total operating expenses 156,802 144,063 446,950 402,855 Income from operations 23,523 30,609 80,095 86,636 Interest income 436 301 959 878 Other income - - 668 - Income before income taxes 23,959 30,910 81,722 87,514 Income taxes (9,450 ) (12,060 ) (32,416 ) (34,710 ) Net income $ 14,509 $ 18,850 $ 49,306 $ 52,804 Earnings per common share and common share equivalent: Basic $ 0.17 $ 0.22 $ 0.57 $ 0.62 Diluted $ 0.17 $ 0.22 $ 0.57 $ 0.61 Weighted average number of common shares and common share equivalents outstanding: Basic 86,479 85,895 86,318 85,823 Diluted 87,300 86,922 87,249 87,077 The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (In thousands) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 49,306 $ 52,804 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 48,814 45,041 Gain on sales of equipment (3,947 ) (6,832 ) Building loss from fire 166 - Earn-out on sold investment (188 ) - Non-cash compensation expense for issuance of stock to certain members of board of directors 174 80 Provision for allowance for doubtful accounts 66 293 Excess tax benefits related to stock-based compensation (1,293 ) (1,257 ) Stock option expense 2,147 2,623 Deferred income taxes 4,196 2,901 Changes in assets and liabilities: Increase in short-term investments (5,884 ) (4,185 ) Increase in trade receivables (3,178 ) (4,448 ) Increase in other current assets (363 ) (307 ) Decrease (increase) in prepaid expenses 1,118 (526 ) Increase in income tax receivable (4,075 ) - Increase in other assets and restricted cash (531 ) (193 ) Increase (decrease) in accounts payable 4,154 (1,778 ) (Decrease) Increase in accrued liabilities, claims accrual and other (4,489 ) 2,151 Net cash provided by operating activities 86,193 86,367 CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (89,641 ) (125,607 ) Proceeds from sales of equipment 33,002 37,509 Decrease (increase) in notes receivable 156 (93 ) Acquisition-related contingent payment (156 ) (320 ) Increase in restricted cash - (384 ) Return of equity (contribution) in TRP 216 (1,836 ) Proceeds from investment earn-out 188 - Net cash used in investing activities (56,235 ) (90,731 ) The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 4 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (continued) (In thousands) Nine Months Ended September 30, 2007 2006 CASH FLOW FROM FINANCING ACTIVITIES: Dividends paid (6,911 ) (6,866 ) Excess tax benefits related to stock-based compensation 1,293 1,257 Proceeds from exercise of stock options 3,104 1,832 Net cash used in financing activities (2,514 ) (3,777 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 27,444 (8,141 ) CASH AND CASH EQUIVALENTS, beginning of period 1,582 18,809 CASH AND CASH EQUIVALENTS, end of period $ 29,026 $ 10,668 SUPPLEMENTAL DISCLOSURES: Non-cash investing and financing transactions: Equipment acquired in accounts payable $ 89 $ 8,604 FIN48 adoption tax liability $ 394 - Cash Flow Information: Income taxes paid $ 35,555 $ 30,371 The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 5 Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS Note 1.Financial Information References in this Report on Form 10-Q to "we," "us," "our," "Knight," or the "Company" or similar terms refer to Knight Transportation, Inc. and its consolidated subsidiaries. All material inter-company balances and transactions have been eliminated in consolidation. The accompanying condensed consolidated unaudited financial statements of Knight Transportation, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America and Regulation S-X, instructions to Form 10-Q, and other relevant rules and regulations of the Securities and Exchange Commission (the "SEC"), as applicable to the preparation and presentation of interim financial information. Certain information and footnote disclosures have been omitted or condensed pursuant to such rules and regulations.We believe all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included.Results of operations in interim periods are not necessarily indicative of results for a full year.These condensed consolidated unaudited financial statements and notes thereto should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. Note 2.Stock-Based Compensation At September 30, 2007, we had one stock-based employee compensation plan known as the Knight Transportation, Inc. 2003 Stock Option Plan, dated June 1, 2003, as amended from time to time (the "2003 Plan").On January 1, 2006 we adopted Statement of Financial Accounting Standards ("SFAS") No. 123 (revised 2004), "Share-Based Payment" ("SFAS 123R"), which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors, including employee stock options and employee stock purchases related to the 2003 Plan, based on estimated fair values.Total SFAS 123R compensation cost for the three and nine months ended September 30, 2007 and 2006, respectively, are as follows: Three Months Ended September 30, Nine Months Ended September 30, (in thousands) (in thousands) 2007 2006 2007 2006 Gross stock compensation expense, net of forfeitures $ 676 $ 1,019 $ 2,147 $ 2,623 Income tax $ (267 ) $ (398 ) $ (852 ) $ (1,040 ) Net stock compensation expense after tax $ 409 $ 621 $ 1,295 $ 1,583 We received approximately $1,419,000 and $3,104,000 in cash from the exercise of stock options during the three months and nine months ended September 30, 2007, respectively, compared to $676,000 and $1,832,000 for the same periods in 2006. As of September 30, 2007, there was $18.8 million of unrecognized compensation cost related to unvested share-based compensation awards granted under the 2003 Plan.That cost is expected to be recognized over a weighted-average period of 2.9 years, and a total period of seven years. 6 Table of Contents The fair value of each option grant is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the following table: Three Months Ended September 30, 2007 2006 Dividend yield (1) .70 % .45 % Expected volatility (2) 32.24 % 33.19 % Risk-free interest rate (3) 4.33 % 4.68 % Expected terms (4) 7.17 years 7.35 years Weighted average fair value of options granted $ 7.41 $ 7.10 (1) The dividend yield is based on our historical experience and future expectation of dividend payouts.The increase in the dividend yield in the 2007 period resulted from the Company increasing the dividend payment during the 2007 period from two cents per share to three cents per share. (2) We analyzed the volatility of our stock using historical data from January 1, 2003 through the end of the most recent period to estimate the expected volatility. (3) The risk-free interest rate assumption is based on U.S. Treasury securities at a constant maturity with a maturity period that most closely resembles the expected term of the stock option award. (4) The expected terms of employee stock options represents the weighted-average period the stock options are expected to remain outstanding and has been determined based on an analysis of historical exercise behavior from January 1, 2003 through the end of the most recent period. A summary of the award activity under the 2003 Plan as of September 30, 2007, and changes during the nine-month period is presented below: Option Totals Weighted Average Exercise Price Per Share ($) Outstanding 12/31/2006 4,490,341 12.57 Granted 678,315 18.23 Exercised (439,477 ) 6.77 Forfeited (93,200 ) 14.07 Outstanding as of 9/30/2007 4,635,979 13.91 Note 3.Earnings Per Share (in thousands, except per share data) A reconciliation of the basic and diluted earnings per share computations for the three and nine months ended September 30, 2007 and 2006, respectively, is as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Weighted average common shares outstanding – basic 86,479 85,895 86,318 85,823 Effect of stock options 821 1,027 931 1,254 Weighted average common share and common share equivalents outstanding – diluted 87,300 86,922 87,249 87,077 Net income $ 14,509 $ 18,850 $ 49,306 $ 52,804 Earnings per common share and common share equivalent Basic $ 0.17 $ 0.22 $ 0.57 $ 0.62 Diluted $ 0.17 $ 0.22 $ 0.57 $ 0.61 7 Table of Contents Certain shares of common stock were excluded from the computation of diluted earnings per share because the options' exercise prices were greater than the average market price of the common shares, and therefore, the effect would be anti-dilutive.A summary of those options follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Number of anti-dilutive shares 738,350 847,855 512,000 30,250 Note 4.Segment Information We have determined that we have two operating segments. Our operating segments consist of (i) our truckload transportation (asset-based) segment and (ii) our brokerage segment (non-asset-based).Our asset-based, truckload transportation segment includes our dry van and temperature controlled operations with service centers located throughout the United States.Each of the asset-based service centers have similar economic characteristics, as they all provide truckload carrier services of general commodities to a similar class of customers. As a result, we have determined that it is appropriate to aggregate these service centers into one reportable operating segment consistent with the guidance in SFAS No. 131, "Disclosures about Segments of an Enterprise and Related Information."Accordingly, we have not presented separate financial information for each of these service centers. Furthermore, we have not presented separate financial information for our brokerage segment, although it qualifies as an operating segment under SFAS No. 131, because its results of operations are not material to our consolidated financial statements as a whole.For the three and nine months ended September 30, 2007, our brokerage segment accounted for 4.5% and 3.8% of our consolidated revenue, respectively, and less than 1.0% of our consolidated net income and assets for those same periods. Note 5.RecentAccounting Pronouncements In September2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value and establishes a framework for measuring fair value under GAAP. The pronouncement describes fair value as being based on a hypothetical transaction to sell an asset or transfer a liability at a specific measurement date, as considered from the perspective of a market participant who holds the asset or owes the liability. In addition, fair value should be viewed as a market-based measurement, not an entity-specific measurement. Therefore, fair value should be determined based on the assumptions that market participants would use in pricing an asset or liability, including all risks associated with that asset or liability. SFAS 157 will be effective for the Company January 1, 2008. The adoption of SFAS 157 is not expected to have a material impact on the Company’s consolidated financial statements. In September 2006, the FASB also issued Interpretation FIN No. 48, "Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109."This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with SFAS No. 109, "Accounting for Income Taxes."This statement sets forth criteria to recognize, derecognize, and measure benefits related to income taxes and establishes disclosure requirements pertaining to uncertainty in income tax assets and liabilities. FIN No. 48 became effective for the Company beginning January 1, 2007.Our consolidated financial statements for the three and nine months ended September 30, 2007, reflect the adoption of FIN No. 48.Please see Note 11 for additional disclosure regarding the adoption of FIN No. 48. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” This statement permits an entity to measure certain financial assets and financial liabilities at fair value. The statement’s objective is to improve financial reporting by providing entitieswith the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 becomes effective, if elected by the Company, beginning January 1, 2008. Currently, we do not expect to elect the fair value option under SFAS No. 159. 8 Table of Contents Note 6.Commitments and Contingencies We are involved in certain legal proceedings arising in the normal course of business.In the opinion of management, our potential exposure under any current pending or threatened legal proceedings will not have a material adverse effect upon our financial position or results of operations. Note 7.Dividends On August 17, 2007, we declared a cash dividend of $0.03 per share of our common stock.The dividend was payable to shareholders of record on September 7, 2007, and was paid on September 28, 2007.This is a $0.01 increase per share from the prior year’s third quarter. We currently expect to continue to pay quarterly cash dividends in the future.Future payment of cash dividends, and the amount of any such dividends, will depend upon financial condition, results of operations, cash requirements, tax treatment, and certain corporate law requirements, as well as other factors deemed relevant by our Board of Directors. Note 8.Goodwill &
